United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 18-2144
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                                      Pete Pane

                      lllllllllllllllllllllDefendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                ____________

                          Submitted: January 25, 2019
                            Filed: January 30, 2019
                                 [Unpublished]
                                ____________

Before BENTON, BOWMAN, and STRAS, Circuit Judges.
                         ____________

PER CURIAM.

       Pete Pane pleaded guilty to conspiracy to distribute, and possession with
intent to distribute, 50 grams or more of methamphetamine. 21 U.S.C. §§ 841(a)(1),
(b)(1); id. § 846. As part of his plea agreement, Pane waived the right to appeal
except to raise ineffective assistance of counsel. The presentence investigation
report determined that Pane was a career offender because he had two previous
felony drug convictions and recommended an advisory Guidelines range of 188–235
months in prison. See 18 U.S.S.G. § 4B1.1. The district court 1 imposed a sentence
of 188 months. Pane’s counsel has filed a brief under Anders v. California, 386 U.S.
738 (1967), and has asked to withdraw. The Anders brief challenges the career-
offender finding and claims that it overstates the seriousness of Pane’s past criminal
conduct. The brief also addresses the overall reasonableness of Pane’s sentence.
Pane has filed a pro se brief raising similar arguments.

       We review the validity and applicability of an appeal waiver de novo. See
United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010). Upon careful review, we
conclude that the appeal waiver is enforceable and that it is applicable to each of the
issues Pane and his counsel have raised. See United States v. Andis, 333 F.3d 886,
889–92 (8th Cir. 2003) (en banc) (explaining that an appeal waiver will be enforced
if the appeal falls within the scope of the waiver, the defendant knowingly and
voluntarily entered into the plea agreement and the waiver, and enforcing the waiver
would not result in a miscarriage of justice). We have also independently reviewed
the record under Penson v. Ohio, 488 U.S. 75 (1988), and conclude that there are no
non-frivolous issues for appeal falling outside the waiver. Accordingly, we dismiss
this appeal, and we grant counsel permission to withdraw.

                       ______________________________




      1
        The Honorable Laurie Smith Camp, Chief Judge, United States District Court
for the District of Nebraska.
                                      -2-